                   Case 5:17-cr-00068-EJD Document 266 Filed 09/17/19 Page 1 of 1




                                     UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES

Date: September 17, 2019             Time: 11:04-11:47 am             Judge: Edward J. Davila
                                     Total Time: 43 Mins.
Case No.: 17-cr-00068-EJD- Case Name: UNITED STATES v. Willfredo Ayala-Garcia(P)(C)(I)
4

Attorney for Plaintiff: Stephen Meyer
Attorney for Defendant: Michelle Spencer

 Deputy Clerk: Adriana M. Kratzmann                    Court Reporter: Irene Rodriguez

 Interpreter: Lupita Arce(Spanish)                     Probation Officer: Robert Tenney (for Kyle Pollak)

                                    PROCEEDINGS - SENTENCING
Defendant is present and in-custody assisted by the Spanish language interpreter. Hearing held.
The Court GRANTED a variance.
Defendant is hereby committed to the custody of the Bureau of Prisons (BOP) to be imprisoned
for a term of 80 months. This term consists of 80 months on each of Cts. 1 and 2 of the Second
Superseding Indictment (Dkt. 147 filed 8/16/2018) said term to be served concurrent to one
another.
The Court imposed a 5-year term of supervised release. Said term consists of 5 years as to Ct. 1
and 3 years as to Ct. 2, said term shall run concurrently to one another if the defendant is not
deported. The Court adopts the Probation Officer’s recommendations for standard and special
conditions (SEE JUDGMENT).
The Court orders defendant’s interest forfeited as to the forfeiture items and the Government shall
submit an order to the Court.
$200 Special Assessment Fee imposed due immediately; Fine waived;
Defendant is remanded to the custody of the BOP;
The Court makes the following recommendations to the BOP: 1) that the defendant be designated to a
facility as close to the Santa Cruz, California where the defendant’s family resides. The Court finds that
family visitation enhances rehabilitation; and 2) to the extent possible that the defendant receives
rehabilitation services to include counseling as needed and an education program. The Government
orally requests that the Court dismiss the underlying Counts in the previous Indictment. The Court
ordered those Indictments dismissed as to this defendant.


                                                                                          Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                              Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                 Original: Efiled
    I: Interpreter
                                                                                                            CC:
